COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                           §
                                                              No. 08-13-00079-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                           County Court at Law No. 7
 SALVADOR VASQUEZ, JR.,                        §
                                                            of El Paso County, Texas
                  Appellee.                    §
                                                               (TC# 20120C07670)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF MARCH, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.